EXHIBIT 10.30

AMENDMENT NO. 1 TO

STOCK REPURCHASE AGREEMENT

April 28, 2000

This AMENDMENT NO. 1 TO STOCK REPURCHASE AGREEMENT (this "Amendment") is made as
of January 1, 2001, between Merchants Metals Holding Company, a Delaware
corporation (the "Company"), and Julius S. Burns (the "Stockholder").

WHEREAS, the Company and Stockholder entered into that certain Stock Repurchase
Agreement (the "Repurchase Agreement") dated as of April 28, 2000;

WHEREAS, in contemplation of a transfer of 10,000 Repurchase Shares by the
Stockholder to trusts established for the benefit of the Stockholder's children
(collectively, the "Trusts"), the Company and Stockholder desire to amend the
Repurchase Agreement to clarify that the Repurchase Shares are subject to
repurchase upon the termination of Julius S. Burns' employment with the Company;

WHEREAS, the Company and Stockholder desire to amend the Repurchase Agreement to
provide that if Burns' employment is terminated after a Transaction (as defined
in the quoted portion of Section 3 below), all Repurchase Shares (as defined in
the Repurchase Agreement) shall become Vested Shares (as defined in the
Repurchase Agreement);

THEREFORE, the Company and Stockholder hereby agrees as follows:

DEFINITIONS

All capitalized terms used herein and not otherwise defined herein have the
meanings given to those terms in the Repurchase Agreement as amended hereby.

amendment to section 1 of the repurchase agreement

Effective as of the date hereof, the second sentence of Section 1 of the
Repurchase Agreement is hereby amended and restated to read in its entirety as
follows:

"Except as otherwise provided in this Section 1, if, at any time on or prior to
the fourth anniversary of the date of the issuance of the Repurchase Shares to
the Julius S. Burns ("Burns"), Burns shall cease to be employed by the Company
or one or more of its subsidiaries for the reasons described in Section 2 (a
"Termination Event"), then the Company (or its designee) shall have the option
(the "Repurchase Option") to purchase from any person owning such shares,
including, without limitation any transferee, all or a portion of the Repurchase
Shares in accordance with the provisions of Section 2 of this Agreement."

AMENDMENT TO SECTION 2 OF THE REPURCHASE AGREEMENT

Effective as of the date hereof, the second, third, fourth and fifth paragraphs
of Section 2 of the Repurchase Agreement are hereby amended and restated to read
in their entirety as follows:

"If (i) Burns' employment is terminated on or before the fourth anniversary of
the Issuance Date (A) by Burns, or (B) by the Company for Cause, and (ii) a
Transaction has not occurred prior to such termination, the Company may
repurchase from any person owning such shares, including, without limitation any
transferee, the Vested Shares for the Fair Market Value thereof and the Unvested
Shares for a price of $1.00 per share.

If Burns' employment is terminated on or before the fourth anniversary of the
Issuance Date (i) due to Burns' death or disability, (ii) by the Company without
Cause, or (iii) by Burns or the Company for any reason after the occurrence of a
Transaction, all of the Repurchase Shares shall become Vested Shares upon such
termination and the Company may repurchase from any person owning such shares,
including, without limitation any transferee, the Vested Shares for the Fair
Market Value thereof.

As used in this Agreement, (i) "Cause" means conduct by Burns (A) resulting in a
conviction of, or plea of nolo contendre to, a felony, (B) constituting material
breach of, or continued gross neglect of his duties or responsibilities under,
the terms of his employment with the Company or any of its Subsidiaries, (C)
constituting fraud, dishonesty in connection with his employment, competition
with the Company or any of its subsidiaries, or unauthorized use of any trade
secret or other confidential information of the Company or any of its
subsidiaries, or (D) constituting the failure to properly perform his duties in
the reasonable good faith judgment of the Board of Directors of the Company;
provided, however, the Company shall give Burns written notice of any actions
alleged to constitute Cause under clause (B) or (D) above, and Burns shall have
a reasonable opportunity (as specified by the Board of Directors) to cure any
such alleged Cause, (ii) "Issuance Date" means the date of the purchase of the
Repurchase Shares by Burns, (iii) a "Transaction" means an event upon which a
party unaffiliated with the stockholders of the Company as of the date hereof,
(A) acquires all or substantially all of the assets of the Company or its
wholly-owned subsidiary, MMI Products, Inc. ("MMI"), or (B) on a
post-transaction basis acquires, directly or indirectly or by merger,
recapitalization, or consolidation, at least a majority in voting power and in
economic interest of the Company's or MMI's outstanding equity, (iv) " Unvested
Shares" means the shares of Repurchase Stock not vested pursuant to this Section
2 by the date of the Termination Event, and (v) "Vested Shares" means the shares
of Repurchase Stock vested pursuant to this Section 2 on or by the date of the
Termination Event.

Also, as used in this Agreement, "Fair Market Value" of Vested Shares means the
fair market value of such Vested Shares as determined by mutual agreement of the
Board of Directors of the Company and Burns. If within 15 days after the date of
the Exercise Notice, such parties are unable to agree on such Fair Market Value,
the Fair Market Value shall be determined by an independent appraiser mutually
selected by the Board of Directors of the Company and Burns. If such parties are
unable to agree upon an appraiser within 30 days after the date of the Exercise
Notice, the Board of Directors of the Company, on the one hand, and Burns, on
the other hand, shall each select an independent appraiser. Those two appraisers
shall then select a third independent appraiser. That third independent
appraiser shall determine the Fair Market Value, and such determination shall be
binding upon the parties hereto."

ACKNOWLEDGEMENT OF STOCKHOLDER

Stockholder acknowledges that the Board of Directors of the Company has
consented to the transfer of 10,000 of the Repurchase Shares (the "Transfer
Shares") to the Trusts, subject to the agreement of the Trusts that the Trusts
and the Transfer Shares would be bound by all terms on restrictions of such
Repurchase Shares as would have been applicable if Burns had held the Transfer
Shares directly. Stockholder further acknowledges that the Transfer Shares are
the 10,000 shares that became Vested Shares on the Issuance Date.

MISCELLANEOUS
    
 0. Governing Law. This Amendment shall be governed by and construed in
    accordance with the internal substantive laws (and not the conflict laws) of
    the State of Delaware.
 1. Headings. The section and other headings contained in this Amendment are for
    reference purposes only and shall not affect in any way the meaning or
    interpretation of this Amendment.
 2. Counterparts. This Amendment may be executed in any number of counterparts,
    each of which when so executed and delivered shall be deemed an original,
    but all such counterparts together shall constitute but one and the same
    instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the Company and Stockholder have executed this Amendment
No. 1 to Stock Repurchase Agreement as of the date first written above.



MERCHANTS METALS HOLDING COMPANY

By:    /s/ Thomas F. McWilliams

Thomas F. McWilliams

Director

STOCKHOLDER:

By:   /s/ Julius s. Burns

Julius S. Burns

